Citation Nr: 1018093	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1993 and from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This appeal was previously before the Board in June 2009, at 
which time the service connection claim for a skin disorder 
was remanded to the RO for additional development.  The Board 
observes that there has not been substantial compliance with 
the June 2009 remand instructions.  Normally, this requires 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  However, 
as will be discussed herein, remand is not necessary in this 
case because the Board's decision on the merits of this 
decision are favorable to the Veteran. 

In a response provided by the Veteran in March 2010, 
following the issuance of a Supplemental Statement of the 
Case (SSOC) earlier that month, he requested that DAV be 
immediately discontinued as his representative.  It appears 
that the case was recertified to the Board in late March 
2010, after receipt of the Veteran's response.  Pursuant to 
38 C.F.R. § 20.1304, an appellant has 90-days following the 
mailing of notice of the certification of appeal to the Board 
within which to complete actions including requesting a 
change in representation.  Accordingly, herein the Board 
recognizes the Veteran's decision to withdraw DAV as his 
representative and notes that it does not appear that he has 
designated any other representative in this case.  


FINDINGS OF FACT

The file contains a current clinical diagnosis of a skin 
disorder with chronicity and continuity of skin 
symptomatology shown in and since service.
.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to service connection for a skin 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

VCAA notice letters were sent to the Veteran in conjunction 
with his service connection claim for a skin disorder in 
September 2005 and September 2009.  These letters appear to 
satisfy the requirements of the VCAA.  The September 2009 
letter also provided the Veteran with notice as required by 
the United States Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for a skin disorder.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefits sought on appeal.

Factual Background

The Veteran filed a service connection claim for a skin 
disorder in August 2005.  

A review of the STRs reflects that the Veteran was seen in 
May 2004 with complaints of a 3-month history of skin spots.  
Objective examination revealed pustules on the fingers and 
the backs of the hands; however, no skin condition was 
diagnosed at that time.  On a post-deployment health 
assessment completed by the Veteran in June 2004, he 
indicated that he had experienced and was experiencing 
symptoms of skin disease/rashes.  

Post-service records reflect that the Veteran was seen for 
symptoms of a skin rash in December 2004, assessed as a mild 
allergic reaction.  VA records include an entry dated in 
January 2005, at which time the Veteran complained of a 
reddish rash on the right forearm, which was assessed as 
allergic dermatitis.  In July 2005, the Veteran complained of 
a skin rash, assessed as an allergic rash/dermatitis.  

A VA general medical examination was conducted in October 
2005, at which time the Veteran reported that after being 
vaccinated in October 2003, he observed a rash, first 
appearing in the area of the vaccination, and later spreading 
to the whole body.  He indicated that his rash was recurrent 
and improved with medication (such as prescribed Allegra), 
but never completely resolved.  Physical examination revealed 
stripes of reddish inflammation around the arms, waist and 
inguinal area, which was described as mildly pruritic.  
Allergic urticaria was diagnosed.  No opinion was offered at 
that time as to the time of onset or etiology of that 
condition.

A VA examination of the skin was conducted in September 2009.  
The Veteran reported experiencing an itchy rash which started 
after he received 3 shots of Anthrax vaccination during 
military service from October 2003 to April 2004.  He stated 
that the condition became worse with sunlight exposure.  
Examination revealed redness and dermographism located on the 
back and abdomen.  A diagnosis of symptomatic dermographism 
was made.  The examiner indicated that the etiology of this 
condition was usually unknown and indicated that the STRs 
were negative for this condition, to include a notation that 
there was no evidence of a skin condition after the Veteran 
received an Anthrax vaccination.  The examiner concluded that 
he/she would have to resort to mere speculation to resolve 
the issue of service connection.  

Analysis

The Veteran contends that his claimed skin disorder, 
described as a rash, began in 2003 after receiving Anthrax 
vaccinations in service and has persisted chronically, but 
intermittently, since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

Generally, in order to establish service connection, there 
must be (1) evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

When most recently examined by VA in 2009, symptomatic 
dermographism was diagnosed.  As such, a current clinical 
disability of the skin is shown and Hickson element (1) is 
satisfied.

The remaining question is whether or not any currently 
manifested skin disorder was incurred in or aggravated by the 
Veteran's active military service.  With respect to the 
second Hickson element, service incurrence, STRs dated in 
2004 document skin symptomatology.  Post service evidence 
dated in 2005 continues to document symptomatology of the 
skin, assessed as an allergic rash/dermatitis.   

The file also contains the Veteran's medical history as 
recorded upon VA examinations of 2005 and 2009 reporting 
continuity and chronicity of skin problems since 2003 or 
2004.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
It is within the Veteran's competency to report the nature of 
his skin symptoms, in this case largely described as rashes, 
redness and itching, in and since service.  Significantly, 
the Veteran's complaints are well documented in the STRs, 
post service outpatient records and in the 2005 and 2009 VA 
examination reports.  As such, there is no reason to question 
the credibility of the Veteran's account of chronic skin 
symptomatology since 2003 or 2004.  Accordingly, the file 
contains competent and credible lay evidence which supports a 
finding of chronicity and continuity of skin symptomatology 
in and since service.

The Board notes that the Veteran's primary contention that 
the claimed skin condition is attributable to vaccinations 
received during service is not established by the evidence on 
file.  Upon VA examination conducted in 2009, a VA examiner 
who considered this matter concluded that he/she would have 
to resort to mere speculation to resolve the issue of service 
connection for the skin disorder, to include consideration of 
the Veteran's primary contention.  

However, even in the absence of such a nexus opinion, 
essentially, all of the elements as discussed in the Hickson 
case have been established.  Given the lay and documented 
clinical evidence of chronicity and continuity of skin 
symptomatology in and since service, and the absence of any 
indication of any pre-existing skin disorder, the Board 
concludes that the evidence is at least in equipoise as to 
the matter of to whether the a currently manifested skin 
disorder is etiologically linked to service, by virtue of a 
showing of chronic and continuous symptomatology in and since 
service (attributable to whatever cause).  The Board could 
remand this case for medical opinion that provides a more 
detailed and definitive discussion regarding the relationship 
between the symptomatology and diagnoses relating to the skin 
documented in STRs and other records dated from 2005 forward.  
However, in light of the probative lay evidence regarding the 
onset and continuity of skin symptomatology coupled with 
clinical indications of skin symptomatology in service and 
shown chronically (although intermittently) thereafter, a 
remand is not necessary here.  Cf. Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose.)  

Resolving any doubt in favor of the Veteran, the Board 
concludes that service connection for a skin disorder is 
warranted.  Accordingly, the claim is granted.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


